DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 6/13/2022, amended claim 34 and cancelled claim 38 are acknowledged. Claims 34-37 and 39-52 are currently pending, with claims 39-49 withdrawn from further consideration.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 39-49 directed to an invention non-elected without traverse.  Accordingly, claims 39-49 have been cancelled.

Allowable Subject Matter
Applicant’s arguments (see Remarks, pp. 6-10, filed 6/13/2022) with respect to the allowability of the claims have been considered and are persuasive.
Claims 34-37 and 50-52 as presented in the amendments to the claims filed 6/13/2022 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed method for aspirating bone marrow, including, among other features, locking the aspiration cannula to the introducer cannula in a position where the distal end of the aspiration cannula is extending beyond the distal end of the introducer cannula and moving the introducer cannula from the bone and with the aspiration cannula locked to the introducer cannula in the position where the distal end of the aspiration cannula extends beyond the distal end of the introducer cannula, which advantageously prevents the aspiration from skiving along the sharp edge of the introducer cannula during insertion or removal of the aspiration cannula.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791